 

Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this "Agreement") is entered into as of December 31,
2013 (the "Effective Date"), between THE FEMALE HEALTH COMPANY, a Wisconsin
corporation (the "Company"), and MARY ANN LEEPER ("Ms. Leeper").

RECITALS

A.Ms. Leeper retired as Senior Strategic Advisor of the Company and a member of
the Company's Board of Directors effective December 31, 2013.

B.In connection with Ms. Leeper's retirement, the Company desires to engage
Ms. Leeper in a consulting capacity and Ms. Leeper desires to accept such
engagement pursuant to the terms and conditions of this Agreement. 

AGREEMENTS

In consideration of the recitals and the mutual agreements set forth in this
Agreement, the parties agree as follows:

1. Consulting Services.  During the Consulting Term (as defined below),
Ms. Leeper shall act as a consultant to the Company in connection with special
projects and other tasks assigned to Ms. Leeper by the Chairman of the Board or
the Chief Executive Officer of the Company (the "Services").

2. Consulting Term.  Ms. Leeper shall provide the Services commencing on the
Effective Date and continuing until either party provides the other party 30
days prior written notice of termination (the "Consulting Term").  Both parties
shall evaluate the scope of the Services prior to June 30, 2014 and the parties
may mutually agree to modify the scope of this Agreement for Services performed
thereafter.

3. Compensation and Reimbursement of Expenses.

(a) Consulting Fee.  In consideration of the Services to be performed by
Ms. Leeper during the Consulting Term, the Company shall pay to Ms. Leeper a
consulting fee of $6,000 per month on the last business day of each month during
the Consulting Term, beginning January 31, 2014.

(b) Reimbursement for Reasonable Business Expenses.  The Company shall pay or
reimburse Ms. Leeper for reasonable business travel, telephone or other
out-of-pocket expenses incurred by her in connection with the performance of the
Services pursuant to this Agreement.  All such expenses must be supported by
appropriate documentation.

4. Independent Contractor.  The parties acknowledge and agree that Ms. Leeper is
at all times acting and performing as an independent contractor.  Nothing in
this Agreement shall be construed (a) to give either party the power to direct
or control the daily activities of the other party; (b) to constitute the
parties as employer and employee, principal and agent, partners, joint ventures,
co-owners or otherwise as participants in a joint undertaking; or (c) to allow
either party to create or assume any obligation on behalf of the other party for
any purpose whatsoever.  As an independent contractor, Ms. Leeper shall assume
full responsibility for payment of all federal, state and local income taxes and
any other taxes or withholding resulting from compensation derived by Ms. Leeper
under this Agreement and shall also be responsible for all health insurance and
other benefits except as expressly provided herein. 

5. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin without giving effect to any
choice of law provision or rule (whether of the State of



 

--------------------------------------------------------------------------------

 

 

Wisconsin or any other jurisdiction) that would cause the application of any
laws of any jurisdiction other than the State of Wisconsin. 

6. Amendment.  This Agreement may be amended only by an agreement in writing
signed by the parties hereto. 

7. Assignment.  This Agreement is a consulting services agreement and the
performance of any obligation hereunder may not be assigned, delegated or
otherwise transferred by Ms. Leeper without the prior written consent of the
Company.  The Company may not assign this Agreement without the consent of Ms.
Leeper. 

8. Entire Agreement, Incorporation of Terms.  This Agreement represents the full
and complete understanding of the parties with respect to the subject matter
hereof.  The introductory language and the recitals are incorporated into this
Agreement by reference.

9. Change of Control Agreement.  The parties acknowledge that the Amended and
Restated Change of Control Agreement, dated as of October 1, 2005, as amended,
between the Company and Ms. Leeper terminated effective December 31, 2013 upon
Ms. Leeper's retirement.

10. Facsimile Signature; Counterparts.  This Agreement may be executed by
facsimile signature and in counterparts, each of which shall be deemed an
original, but both of which taken together shall constitute one and the same
instrument.

Dated as of the date first above written.

 

 

THE FEMALE HEALTH COMPANY

 

BY   /s/  O.B. Parrish

     O.B. Parrish, Chairman and Chief Executive
     Officer

 

    /s/   Mary Ann Leeper

Mary Ann Leeper



2

--------------------------------------------------------------------------------